Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The withdrawn claims 2-4 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				Reason for Allowance
Claims 1-4, 6-13 and 15-17 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20020014094 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the engagement mechanism includes an accommodation portion that is mounted at a lower end of the support rod hung in advance in the drawing furnace and accommodates a part of the joining mechanism with which the optical fiber preform engages, and the gripping portion includes a placement portion in which the arm is placed and a locking portion which extends on 
Claim 6 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious 
wherein lateral reception surface facing a lateral surface of the dummy rod is formed in the engagement mechanism, a pivoting member that has projected surface with predetermined curvature in a direction perpendicular to the drawing direction is mounted to be pivotable on the engagement mechanism so that the projected surface comes into contact with the lateral reception surface, and a depressed optical fiber preform reception surface with curvature of a lateral circumferential surface of the joining mechanism or the dummy rod is formed on a side facing a lateral side of the joining mechanism or the dummy rod of the pivoting member.
in combination with the rest of the limitations of the base claim.  
Claim 8 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a cover portion configured to cover the joining mechanism engaging with the engagement mechanism and to be installed in the engagement mechanism in combination with the rest of the limitations of the base claim.  

Claims 2-4, 7, 9-13 and 1517 are allowed because of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883